UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2015 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to . Commission File Number: 001-35824 Professional Diversity Network, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 80-0900177 (I.R.S. Employer Identification No.) 801 W. Adams Street, Suite 600, Chicago, Illinois 60607 (Address of Principal Executive Offices) (Zip Code) Telephone: (312) 614-0950 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large-accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x There were 14,598,072 shares outstanding of the registrant’s common stock as of May 14, 2015. PROFESSIONAL DIVERSITY NETWORK, INC. FORM 10-Q FOR THE THREE MONTHS ENDED MARCH 31, 2015 TABLE OF CONTENTS No table of contents entries found. PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 3 Condensed Consolidated Statements of Comprehensive Loss for the Three Months Ended March 31, 2015 and 2014 4 Condensed Consolidated Statements of Stockholders’ Equity for the Three Months Ended March 31, 2015 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosure 32 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURES 33 PART I ITEM 1.FINANCIAL STATEMENTS Professional Diversity Network, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable Short-term investments Incremental direct costs Prepaid license fee Prepaid expenses and other current assets Deferred tax asset Total current assets Property and equipment, net Capitalized technology, net Goodwill Intangible assets, net Merchant reserve Security deposits Total assets $ $ Current Liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Customer deposits Notes payable Note payable - related party Warrant liability Capital lease obligations Total current liabilities Deferred rent Deferred tax liability Total liabilities Commitments and contingencies Stockholders' Equity Common stock, $0.01 par value; 25,000,000 shares authorized; 12,928,072 shares issued as of March 31, 2015 and December 31, 2014; and 12,719,689 shares outstanding as of March 31, 2015 and December 31, 2014 Additional paid in capital Accumulated deficit ) ) Treasury stock, at cost; 8,382 shares at March 31, 2015 and December 31, 2014 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Professional Diversity Network, Inc. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended March 31, Revenues Recruitment services $ $ Consumer advertising and marketing solutions Membership fees and related services - Lead generation - Products sales and other - Total revenues Costs and expenses: Cost of revenues Sales and marketing General and administrative Depreciation and amortization Total costs and expenses Loss from operations ) ) Other (expense) income Interest expense ) - Interest and other income Other (expense) income, net ) Change in fair value of warrant liability Loss before income tax benefit ) ) Income tax benefit ) ) Net loss $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Weighted average shares used in computing net loss per common share: Basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Professional Diversity Network, Inc. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Additional Paid In Accumulated Treasury Stock Total Stockholders' Shares Amount Capital Deficit Shares Amount Equity Balance at January 1, 2015 $ $ $ ) $ ) Stock-based compensation - Net loss - - - ) - - ) Balance at March 31, 2015 $ $ $ ) $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Professional Diversity Network, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Deferred tax benefit ) ) Stock-based compensation expense - Amortization of prepaid license fees - Amortization of premium on short-term investments, net - Amortization of customer deposits ) - Change in fair value of warrant liability ) ) Accretion of debt discount - Changes in operating assets and liabilities: Accounts receivable Prepaid expenses and other current assets ) Incremental direct costs ) - Accounts payable ) Accrued expenses Deferred revenue ) Deferred rent - Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from maturities of short-term investments - Purchases of short-term investments - ) Costs incurred to develop technology ) ) Purchases of property and equipment ) ) Security deposit ) - Net cash used in investing activities ) Cash flows from financing activities: Merchant reserve ) - Net cash provided by financing activities ) - Net(decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental disclosures of other cash flow information: Cash paid for income taxes $ $
